In a proceeding to stay arbitration, .petitioner appeals from an order of the Supreme Court, Queens County, entered July 20, 1979, which, inter alia, denied the application. Order affirmed, with $50 costs and disbursements. Petitioner concedes that it failed to move to stay the arbitration within the 20-day period prescribed by CPLR 7503 (subd [c]). We do not agree that petitioner was deprived of a fair opportunity to timely respond to the notice of intention to arbitrate. Petitioner complains that respondent Glass served the notice of intention to arbitrate on its Manhattan office after dealing with its Queens office. The notice was not forwarded to the Queens office for some five weeks thereafter. This case is readily distinguishable from Matter of Empire Mut. Ins. Co. (Levy) (35 AD2d 916). It is undisputed that Glass notified petitioner’s Manhattan office by letter about a week after the subject accident that he intended to make a claim under the uninsured motorist provision of his policy. Moreover, a second letter sent by Glass on the same date to the same office requesting no-fault benefit forms was forwarded to petitioner’s Queens office in seven days or less. Titone, J. P., Gibbons, Gulotta and Martuscello, JJ., concur.